Citation Nr: 0811655	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the left knee, with quadriceps 
atrophy. 
 
2.  Entitlement to a compensable evaluation for dermatitis, 
with tinea pedis, and tinea cruris.
 
 
REPRESENTATION
 
Appellant represented by:     The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

 



ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from June 1967 to September 
1976.
 
These matters come to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle , Washington 
which assigned a 10 percent rating for degenerative joint 
disease of the  left knee, with quadriceps atrophy; and, 
denied an increased compensable evaluation for a skin 
disorder, to include dermatitis, tinea pedis, and tinea 
cruris of the feet and groin area.
 
Service connection for residuals of a left knee injury; and 
dermatitis, were granted by rating action in July 1977.  A 10 
percent rating was assigned for the left knee injury and 
dermatitis was assigned a noncompensable rating.
 
In February 2008, the veteran appeared and testified before 
the undersigned at the RO. A copy of the hearing transcript 
is included with the claims files.
 
 
FINDINGS OF FACT
 
1.  The veteran's left knee disability is not manifested by 
ankylosis; by extension limited to 30 degrees, even taking 
into account his complaints of pain; by nonunion of the tibia 
and fibula impairment with loose motion requiring the use of 
a brace, or by recurrent subluxation or lateral instability.
 
2. The veteran's dermatitis affects less than 5 percent of 
his entire body; no exposed areas are affected; and no more 
than topical therapy has been required for treatment.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the left knee with 
quadricep atrophy have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5261, 5262 (2007).
 
2. The criteria for a compensable disability evaluation for 
dermatitis with tinea pedis, and tinea cruris of the feet and 
groin area have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in August 2003, February 2005, March 2006 and June 
2006 correspondence; a December 2004 statement of the case, 
and an April 2007 supplemental statement of the case, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating. VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA 
examinations. These documents informed the claimant of the 
need to submit all pertinent evidence in his possession.  The 
claim was readjudicated in a July 2007 supplemental statement 
of the case. The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and in the statement of the case and supplemental statement 
of the case he was provided actual notice of the rating 
criteria used to evaluate the disorder at issue.  Thereafter 
the claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  The veteran has been provided actual notice of the 
rating criteria, and the claim was thereafter readjudicated.  
Hence, the evidence rebuts any suggestion that the veteran 
was prejudiced.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, neither 
the appellant nor his representative has suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case 
is ready for adjudication.
 
Criteria 
 
The veteran and his representative contend that his left knee 
and skin disabilities are manifested by symptomatology that 
warrants the assignment of increased ratings. It is requested 
that the veteran be afforded the benefit of the doubt.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet.App. 505 
(2007).  The analysis in the following decisions is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
When evaluating a loss in the range of motion, consideration 
is given to the degree of functional loss caused by pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   In DeLuca, the 
United States Court of Appeals for Veterans Claims explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
 
Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.
 
Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.
 
In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 
 
The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2007).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.
 




a.  Left knee disorder
 
At a September 2003 VA examination the veteran reported 
difficulty bending, squatting, stooping, and going up and 
down stairs, doing repetitive motion, or twisting. He took 
Tylenol, and aspirin for pain.  An examination of the left 
knee revealed an 8.5 inch medial scar. There was no keloid 
formation, redness, swelling, or inflammation.  The knee was 
not swollen but there was marked bossing of the joint.  The 
veteran had lots of pain and crepitus on rocking.  Lachman's 
test was negative. Extension was to 90 degrees, and flexion 
was to 115 degrees, at which point he complained of severe 
pain. The quadriceps muscles on the left were much smaller 
than on the right, 22 inches versus 231/4 inch. The veteran 
favored his right side and limped slightly to the left. The 
diagnoses were left knee degenerative joint disease, and loss 
of left thigh quadriceps muscle.  X-rays revealed advanced 
osteoarthritis, left knee. 
 
At an initial VA Medical Center clinical input examination in 
March 2005, the veteran reported suffering a traumatic left 
knee injury during service and undergoing ligament 
reconstruction surgery.  He reported his left knee was 
unstable and stiffness was worse when walking, lifting and 
climbing stairs. He used Tylenol for pain. Examination 
revealed no effusion or tenderness to palpation of the joint 
line.  Left knee motion was full with crepitus. He was stable 
to varus and valgus stresses.  Anterior drawer sign was 
positive at 1+.  Posterior drawer sign, Lachman's, Apley, and 
McMurray's tests were all negative.  The quadriceps, 
hamstrings, dorsiflexion, plantar flexion, and extensi 
hullucis longus muscles were all 5/5.  X-rays revealed severe 
arthritis with joint space narrowing, sclerosis, and 
osteophytes laterally.  Sensory testing was intact.   The 
diagnosis was severe degenerative joint disease.  The 
examiner opined that the veteran was not a candidate for a 
total knee replacement.
 
At an April 2007 VA examination the examiner noted a 37 year 
history of left knee degenerative joint disease, and loss of 
quadriceps muscle with giving way, weakness, and locking 
pain.  The veteran reported that he was not incapacitated and 
could function with medication. He had no prosthetic joints.  
Physical examination revealed that the veteran's legs were of 
equal length with no abnormal weight bearing.  His gait and 
posture were normal. There was no recurrent subluxation, 
locking pain, joint effusion, crepitus, edema, weakness, 
tenderness, redness, heat, abnormal movement, or guarding. 
Flexion to 132 degrees and extension to 0 degrees. There was 
additional limitation of function caused by pain, fatigue, 
and limited endurance.  The ligaments were all stable and 
within normal limits as were the medial and lateral meniscus. 
The examiner noted that while the diagnosis remained the 
same, it appeared that the left knee was subjectively 
stronger than previously although he still had pain. 
.  
Analysis
 
The veteran maintains that his left knee disorder is worse 
than the currently assigned 30 percent rating reflects.  In 
particular he alleges that because he wears a left knee brace 
he should be rated as 40 percent disabled.  Upon reviewing 
the medical evidence in the claims file the Board does not 
find that a rating in excess of 30 percent is warranted.
 
The veteran's left knee degenerative joint disease is 
currently rated as 30 percent disabling under Diagnostic Code 
5010-5262. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27. Arthritis due to trauma is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Impairment of 
the tibia and fibula is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.
 
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with marked knee or ankle 
disability, warrants a 30 percent evaluation.  Nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
warrants a 40 percent evaluation. Code 2562.
 
There is no clinical evidence of nonunion of the tibia and 
fibula, or any loose motion of the joint.  Hence, a 40 
percent rating under this Code is not applicable. Thus, an 
increased rating for this disability would necessarily come 
from another code. The Board will consider other diagnostic 
codes to assess whether the left knee disorder is entitled to 
a rating in excess of 30 percent under any of them.
 
Under Diagnostic Code 5256, where there is an ankylosis of 
the knee in flexion between 10 and 20 degrees a 40 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5256. The veteran has not exhibited any ankylosis of the left 
knee and this Code is not applicable.
 
Under Diagnostic Code 5261, limitation of extension of the 
left leg limited to 30 degrees warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261. The left 
leg has not exhibited any compensable limitation of extension 
and this Code is not applicable.
 
None of the other Diagnostic Codes addressing disabilities of 
the knees and legs offer any higher evaluations than the 
currently assigned 30 percent rating. 38 C.F.R. § 4.71a.
 
The most recent medical evidence found in the April 2007 VA 
examination reveals a knee disability, however, it does not 
indicate any tibia and fibula impairment with nonunion or 
loose motion requiring a brace. 
 
Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 30 percent for the 
service-connected DJD, left knee with quadriceps muscle 
atrophy. The competent medical evidence shows neither 
nonunion of the tibia or fibula; any findings of ankylosis in 
the left knee; or any compensable limitation of extension (or 
flexion) of the left leg.  
 
The Board has reviewed all the medical evidence of record, 
including VA Medical Center treatment notes and examinations, 
but finds that they too fail to support the grant of a rating 
in excess of 30 percent. 
 
Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, and 4.45 does not lead 
the Board to conclude that the functional loss he experiences 
in the left knee equates to a higher rating under any 
pertinent Diagnostic Code.  There is no basis for an 
increased evaluation due to limitation of motion under 
DeLuca.   Indeed, even if the Board conceded that the 
veteran's pain resulted in disability that equated to an 
additional limitation of flexion and/or extension of several 
degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating.  Such is not objectively 
present.  Therefore, even taking into account the veteran's 
losses due to pain, the Board concludes that his adverse 
symptomatology did not equate to the criteria for a higher 
evaluation under Diagnostic Codes 5256, 5261, or 5262. 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.
 
As to entitlement to a separate compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, for the period under 
review the record is devoid of any evidence of chronic 
recurrent subluxation or lateral instability for the left 
knee. The VA examiner in April 2007 specifically found no 
evidence of even slight left knee instability or subluxation. 
Thus, a separate rating under Diagnostic Code 5257 is 
unwarranted for the left knee condition.
 
b. Skin disorder
 
 The veteran alleges that the severity of his service- 
connected skin disorder warrants a compensable disability 
rating.
 
Under Diagnostic Code 7806, a noncompensable rating is 
warranted if dermatitis or eczema affects less than 5 percent 
of the entire body; or less than 5 percent of exposed areas 
affected, and no more than topical therapy was required 
during the past 12-month period; a 10 percent disability 
rating is warranted if dermatitis or eczema affects at least 
5 percent, but less than 20 percent, of the entire body; or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.
 

Background
 
A VA Medical Center clinical note dated March 2001 notes 
complaints of a rash since service which has gotten worse 
over the last year. The veteran reported having the rash all 
over his body, lower extremities, groin, back, and arms.  
Examination revealed some areas of small papules on the upper 
extremities, some flaking and thickening areas.
 
The impression was dermatitis. The examiner suggested using 
Dove soap and Eucerin cream after showering.  It was also 
recommended that the veteran use a milder less abrasive 
laundry detergent.
 
At a September 2003 VA examination, the examiner noted a rash 
on the veteran's chest, back of arms, and back. He had marked 
intertrigo of the groin area which had spread to the 
testicles, and some papillomas growing in the groin area. 
There were also dark melanotic spots all over the legs, back, 
and chest area. These were all small about 1 to 2 millimeter 
in size. The diagnosis was chronic atopic type dermatitis; 
and, interigo of the groin and testicular area with 
papillomata formation.
 
At a March 2005 VA examination, the examiner noted continued 
problems with tinea pedis and tinea cruris of the feet and 
groin regions.  The groin was less involved.  The veteran had 
intertriginous tinea infection of the right foot and toenails 
which were chronic abnormalities.  He used absorbase, 
xylocaine, and hydroxyzine for itching.  Examination revealed 
left toenails 1, 2, 5, and all the right foot toenail beds 
manifesting onychomycosis.  There was mild intertriginous 
scaling between each toe on the right.  No other significant 
infections on the feet, dorsum, or plantar surfaces were 
evident.  The tinea infection was limited to the right toe 
intertriginous areas and was relatively mild but there was 
more of a chronic onychomycosis of the nail beds as 
described. The groin revealed very mild raised lesions 
covering no more than 3 per cent of the total groin area.  
There was no significant erythema in the area or significant 
lesions on the testicles.  The diagnoses were tinea cruris 
and tinea pedis of the right foot; and, onychomycosis of the 
nail beds of the feet.  
 
At an April 2007 VA examination, the veteran complained of 
continued problems with itching, shedding, crusting since 
1969.  The veteran received only topical medication for his 
skin and he suffered no functional impairments.  Specifically 
he reported suffering from tinea pedis and tinea cruris of 
the feet and groin regions. The examiner noted a fungal 
presence in the groin and feet.  No other areas were noted to 
have any exfoliation, ulceration, crusting, tissues loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limited motion. Skin 
lesions were not noted in any skin areas exposed to the sun.  
The affected skin area was 2 percent of the total body area.  
The skin lesions were not associated with any systemic 
disease or were manifested in connection with a nervous 
condition.  The diagnosis was dermatitis, tinea pedis and 
tinea cruris of the feet and groin regions.    The examiner 
noted that the skin disorder only required topical 
treatment.  The examiner found zero percent of exposed areas 
to be involved, and two percent of the total body 
involvement. 
 
Analysis
 
The veteran's skin disorder has been evaluated, by analogy, 
as noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].
 
The VA examiner in April 2007 noted that the veteran's skin 
disorder measured no more than 2 percent of the total body 
area and did not involve any exposed areas.  The skin 
disorder was not associated with any systemic disease.  
During the course of the appellate term no evidence of any 
involvement other than the limited involvement of the feet, 
groin and sometimes involvement of the back, arms, and chest 
have been presented. As such the evidence shows that the 
percentage involvement needed to grant a 10 percent rating, a 
10 percent rating is not in order.
 
In this case, the evidence of record fails to reveal any 
evidence that pathology caused by the veteran's skin 
disorders includes exudation, extensive lesions, or marked 
disfigurement. The evidence also does not reveal that the 
skin disorders have ever affected 5 percent or more of the 
entire body or 5 percent of exposed areas. There is no 
evidence that the disorders have ever required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during a 
12-month period.
 
Finally, the evidence of record does not show any functional 
impairment due to the skin disorder. Indeed, VA examinations 
in September 2003, March 2005, and April 2007 found that the 
appellant's skin disorder was primarily involving a fungal 
infection and limited to his feet and groin area.. Therefore, 
an increased rating is not warranted.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
 
ORDER
 
An evaluation in excess of 30 percent for degenerative joint 
disease of the left knee with quadriceps atrophy is denied. 
 
A compensable evaluation for dermatitis, with tinea pedis, 
and tinea cruris of the feet and groin area is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


